ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
DCX-CHOL Enterprises, Inc.                      ) ASBCA No. 58742
                                                )
Under Contract No. N00104-05-C-FA80             )

APPEARANCES FOR THE APPELLANT:                     Mark R. Thomas, Esq.
                                                    Reid Law PC
                                                    Denver, CO

                                                   Patrick B. Kernan, Esq.
                                                    Whitcomb Selinsky PC
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Thomas Workman, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

       Dated: November 14, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58742, Appeal of DCX-CHOL
Enterprises, Inc., rendered in conformance with the Board’s Charter.

       Dated: November 14, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals